         Case 3:18-cv-01587-JD Document 85-1 Filed 05/07/19 Page 1 of 3


 1   JOSEPH H. HUNT
     Assistant Attorney General
 2   Civil Division
     WILLIAM C. PEACHEY
 3   Director
     Office of Immigration Litigation
 4   District Court Section
     GISELA A. WESTWATER
 5   Assistant Director
     STACEY I. YOUNG
 6   Senior Litigation Counsel
     P. ANGEL MARTINEZ (NYBN 5009790)
 7   Trial Attorney
     Office of Immigration Litigation
 8   District Court Section
     United States Department of Justice
 9
         P.O. Box 868, Ben Franklin Station
10       Washington, DC 20044
         Telephone: (202) 598-8085
11       Facsimile: (202) 305-7000
         Email: Angel.Martinez2@usdoj.gov
12
                                 UNITED STATES DISTRICT COURT
13
                                NORTHERN DISTRICT OF CALIFORNIA
14

15
     FARANGIS EMAMI, et al.,                        Case No. 3:18-cv-01587-JD
16
                       Plaintiffs,
17                                                  DECLARATION IN SUPPORT OF
            v.                                      STIPULATED REQUEST TO EXTEND
18                                                  TIME TO FILE RESPONSE TO SECOND
     KEVIN K. MCALEENAN, In His Official            AMENDED COMPLAINT
19   Capacity As Acting Director of the
     Department of Homeland Security, 1 et al.,     Judge: Hon. James Donato
20
                       Defendants.
21

22

23

24

25

26

27
     1
28    Under Fed. R. Civ. P. 25(d), Acting Director Kevin K. McAleenan, in his official capacity, is
     substituted for his predecessor, Kirstjen M. Nielsen.
     DECLARATION IN SUPPORT OF STIPULATED REQUEST TO EXTEND TIME
     TO FILE RESPONSE TO SECOND AMENDED COMPLAINT                                    No. 3:18-cv-01587-JD
       Case 3:18-cv-01587-JD Document 85-1 Filed 05/07/19 Page 2 of 3


 1
     I, P. Angel Martinez, declare as follows:
 2
        1. I am a trial attorney with the U.S Department of Justice, Civil Division, Office of
 3
     Immigration Litigation, District Court Section, and counsel of record in this action for
 4
     Defendants. I submit this Declaration pursuant to Local Rule 6-2 in support of the parties’
 5
     Stipulated Request to Extend Time to File Response to Second Amended Complaint. I have
 6
     personal knowledge of the facts contained in this Declaration. If called upon to do so, I could and
 7
     would testify competently thereto.
 8
                        A.      REASONS FOR REQUESTED TIME CHANGE
 9
        2. On April 11, 2019, at the hearing on Defendants’ motion to consolidate, this Court
10
     ordered Defendants to file a response to Plaintiffs’ Second Amended Complaint by May 13,
11
     2019. On April 12, 2019, Plaintiffs served a request for production of documents on Defendants.
12
     In this discovery request, Plaintiffs state that they seek the “full and complete Administrative
13
     Record” in this case. This production is also due by May 13, 2019. Counsel for Defendants have
14
     been working diligently with the relevant agency to create a certified administrative record and
15
     intend to produce this record by May 13, 2019. Additional time, however, will be required for
16
     counsel to review the administrative record carefully, once it has been compiled, and to ensure
17
     that the response to the Second Amended Complaint fully accounts for its contents.
18
        3. Further, on May 2, 2019, the United States District Court for the District of Maryland
19
     issued a decision on the Government’s motion to dismiss in three related cases also involving the
20
     implementation of Presidential Proclamation No. 9645. Given that those cases implicate matters
21
     also at issue here, counsel for Defendants request additional time to review the Maryland court’s
22
     May 2, 2019 decision and confer with their counterparts in those cases to determine how that
23
     decision might affect briefing in the instant matter.
24
        4. Accordingly, Defendants seek an extension to complete necessary review of the pending
25
     administrative record and related litigation in a court of concurrent jurisdiction.
26
                  B.      ALL PREVIOUS TIME MODIFICATIONS IN THE CASE
27
        5.   There has been no modification with respect to the Court’s deadline to answer or
28

     DECLARATION IN SUPPORT OF STIPULATED REQUEST TO EXTEND TIME
     TO FILE RESPONSE TO SECOND AMENDED COMPLAINT                                          No. 3:18-cv-01587-JD
       Case 3:18-cv-01587-JD Document 85-1 Filed 05/07/19 Page 3 of 3


 1
     otherwise respond to the Second Amended Complaint.
 2
        C.      EFFECT OF REQUESTED TIME MODIFICATION ON CASE SCHEDULE
 3
        6. The requested time modification will postpone the deadline to answer or otherwise
 4
     respond to the Second Amended Complaint. It is made in good faith and not for the purpose of
 5
     delay, and it will ultimately allow the parties to pursue an efficient resolution of the case. The
 6
     parties are committed to moving the case forward to a speedy and efficient resolution.
 7
             I declare under penalty of perjury under the laws of the United States that the foregoing is
 8
     true and correct.
 9           Executed this 7th day of May, 2019, at Washington, D.C.
10

11                                                                 /s/ P. Angel Martinez
                                                                   P. Angel Martinez
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28
     DECLARATION IN SUPPORT OF STIPULATED REQUEST TO EXTEND TIME
     TO FILE RESPONSE TO SECOND AMENDED COMPLAINT                                        No. 3:18-cv-01587-JD
